EXHIBIT 10.1

 
CHANGE IN CONTROL AGREEMENT
dated as of July 14, 2009
between The Brink’s Company,
a Virginia corporation (the “Company”),
and Joseph W. Dziedzic (the “Executive”).




SECTION 1.  Definitions.  As used in this Agreement:
 
(a)  “Affiliate” has the meaning ascribed thereto in Rule 12b-2 pursuant to the
Securities Exchange Act of 1934, as amended (the “Act”).
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Cause” means (i) embezzlement, theft or misappropriation by the Executive
of any property of the Company, (ii) the Executive’s willful breach of any
fiduciary duty to the Company, (iii) the Executive’s willful failure or refusal
to comply with laws or regulations applicable to the Company and its business or
the policies of the Company governing the conduct of its employees, (iv) the
Executive’s gross incompetence in the performance of the Executive’s job duties,
(v) commission by the Executive of a felony or of any crime involving moral
turpitude, fraud or misrepresentation, (vi) the failure of the Executive to
perform duties consistent with a commercially reasonable standard of care or
(vii) any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company.  Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause without (1) reasonable notice to the
Executive setting forth the reasons for the Company’s intention to terminate for
Cause, (2) an opportunity for the Executive, together with his counsel, to be
heard before the Board, and (3) delivery to the Executive of a Notice of
Termination, as defined in Section 4(d) hereof, from the Board finding that in
the good faith opinion of three-quarters (3/4) or more of the Board, the
Executive acted in a manner described in one or more of clauses (i) through
(vii) above, and specifying the particulars thereof in detail.
 
(d)  A “Change in Control” shall be deemed to occur (1) upon (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which the shares of all
classes of the Company’s Common Stock would be converted into cash, securities
or other property other than a consolidation or merger in which holders of the
total voting power in the election of directors of the Company of all classes of
Common Stock outstanding (exclusive of shares held by the Company’s Affiliates)
(the “Total Voting Power”) immediately prior to the consolidation or merger will
have the same proportionate ownership of the total voting power in the election
of directors of the surviving corporation immediately after the consolidation or
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all the assets of the
Company, (2) when any “person” (as defined in Section 13(d) of the Act), other
than the Company, its Affiliates or an employee benefit plan or trust maintained
by the Company or its Affiliates, shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of more than 20%
of the Total Voting Power or (3) if at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board shall cease for any reason to constitute at least a majority thereof,
unless the election by the Company’s shareholders of each new director during
such
 

 
 

--------------------------------------------------------------------------------

 

two-year period was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of such two-year
period.
 
(e)  “Good Reason” means any of the following events that is not cured by the
Company within 30 days after written notice thereof from the Executive to the
Company, which written notice must be made within 90 days of the occurrence of
the event:
 
(i)    (A) without the Executive’s express written consent, the assignment to
the Executive of any duties materially inconsistent with the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 3(a) hereof,
(B) any other action by the Company or its Affiliates which results in a
material diminution in such position, authorities, duties or responsibilities,
or (C) any material failure by the Company to comply with any of the provisions
of Section 3(b) hereof;


(ii)   without the Executive’s express written consent, the Company’s requiring
a material change to Executive’s work location as set forth in Section 3(a)(i);


(iii)  any failure by the Company to comply with and satisfy Section 9(a); or


(iv)  any breach by the Company of any other material provision of this
Agreement.


Notwithstanding the foregoing, “Good Reason” will cease to exist if the
Executive has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.


 (f)  “Incapacity” means any physical or mental illness or disability of the
Executive which continues for a period of six consecutive months or more and
which at any time after such six-month period the Board shall reasonably
determine renders the Executive incapable of performing his or her duties during
the remainder of the Employment Period.
 
(g)  “Operative Date” means the date on which a Change in Control shall have
occurred.
 
SECTION 2.  Employment Period.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Operative Date and ending on the second anniversary of
such date (the “Employment Period”); provided, however, that, effective after
the first anniversary of the Operative Date, the Executive shall have the right
to terminate his employment for any reason, or for no reason at all, whereupon
the Employment Period shall terminate effective as of the date of such
termination of employment; and, provided further, that, notwithstanding the
foregoing, the Executive’s right to terminate employment for Good Reason
pursuant to Section 4 hereunder shall apply at any time during the Employment
Period.
 
SECTION 3.  Terms of Employment.  (a)  Position and Duties.  (i)  During the
Employment Period:  (A) the Executive’s position (including status, offices,
titles, reporting
 

 
-2-

--------------------------------------------------------------------------------

 

requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned immediately prior to the Operative Date, and (B) the
Executive’s services shall be performed at a location that is within 25 miles of
the location at which the Executive was based on the Operative Date and the
Company shall not require the Executive to travel on Company business to a
substantially greater extent than required immediately before the Operative
Date, except for travel and temporary assignments which are reasonably required
for the full discharge of the Executive’s responsibilities and which are
consistent with the Executive’s being so based.
 
(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.   All such services as an employee or officer will be subject
to the direction and control of the Chief Executive Officer of the Company or of
an appropriate senior official designated by such Chief Executive Officer (or,
in the event of the Chief Executive Officer’s incapacity without such a
designation, the Board).
 
(b)  Compensation.  (i)  Salary and Bonus.  During the Employment Period the
Executive will receive compensation at an annual rate equal to the sum of (A) a
salary (“Annual Base Salary”) not less than the Executive’s annualized salary in
effect immediately prior to the Operative Date, plus (B) an annual bonus not
less than the amount of the Executive’s Average Annual Bonus (as defined below).
 
For purposes of this Agreement, “Average Annual Bonus” shall mean the average
amount of the annual bonus earned by, and paid to, the Executive under the Key
Employees Incentive Plan (or any substitute or successor plan) for the last
three full calendar years preceding the Operative Date, for purposes of Section
3(b)(i), and the Date of Termination, for purposes of  Section 5; provided that,
if the Executive has not been employed for the entirety of the last three full
calendar years, so that the Average Annual Bonus cannot be determined based on
the actual amount of annual bonuses earned and paid for such full calendar
years, then to the extent necessary to attain an average of three years for
purposes of determining the Average Annual Bonus, the Executive’s target annual
bonus amount for the year in which the Operative Date, for purposes of Section
3(b)(i), and the Date of Termination, for purposes of  Section 5, occurs shall
be used for any (i) partial calendar year(s) of employment and (ii) calendar
year(s) that has not yet commenced.
 
(ii)  Incentive and Savings Plans.  During the Employment Period, the Executive
will be entitled to (A) continue to participate in all incentive and savings
plans and programs generally applicable to full-time officers or employees of
the Company or (B) participate in incentive and savings plans and programs of a
successor to the Company which have benefits that are not less favorable to the
Executive.
 
(iii)  Welfare Benefit Plans.  During the Employment Period, the Executive
and/or the Executive’s family or beneficiary, as the case may be, shall be
eligible to (A) participate in and shall receive all benefits under welfare
benefit plans and programs generally applicable to full-time
 

 
-3-

--------------------------------------------------------------------------------

 

officers or employees of the Company or (B) participate in welfare benefit plans
and programs of a successor to the Company which have benefits that are not less
favorable to the Executive.
 
(iv)  Business Expenses.  During the Employment Period the Company shall, in
accordance with policies then in effect with respect to the payment of expenses,
pay or reimburse the Executive for all reasonable out-of-pocket travel and other
expenses (other than ordinary commuting expenses) incurred by the Executive in
performing services hereunder.  All such expenses shall be accounted for in such
reasonable detail as the Company may require.
 
(v)  Vacations.  The Executive shall be entitled to periods of vacation not less
than those to which the Executive was entitled immediately prior to the
Operative Date.
 
SECTION 4.   Termination of Employment.
 
(a)  Death or Incapacity.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  The
Executive’s employment shall cease and terminate on the date of determination by
the Board that the Incapacity of the Executive has occurred during the
Employment Period (“Incapacity Effective Date”).
 
(b)  Cause.  The Company may terminate the Executive’s employment for Cause, as
defined herein, pursuant to the Board passing a resolution that such Cause
exists.
 
(c)  Good Reason.  The Executive may terminate his or her employment for Good
Reason, as defined herein.
 
(d)  Notice of Termination.  Any termination by the Company for Cause or
Incapacity, or by the Executive for Good Reason, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 11 of
this Agreement.  For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, (iii) in the case
of termination by the Company for Cause or for Incapacity, confirms that such
termination is pursuant to a resolution of the Board, and (iv) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason, Incapacity or Cause shall not serve to waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.
 
(e)  Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Incapacity, the Date of
Termination shall be the date on which the Company notifies the Executive of
such
 

 
-4-

--------------------------------------------------------------------------------

 

termination, and (iii) if the Executive’s employment is terminated by reason of
death or Incapacity, the Date of Termination shall be the date of death of the
Executive or the Incapacity Effective Date, as the case may be.
 
SECTION 5.  Obligations of the Company Upon Termination.  (a)  Termination for
Good Reason or for Reasons Other Than for Cause, Death or Incapacity.  If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause or Incapacity or the Executive shall terminate
his or her employment for Good Reason:
 
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:
 
(A) the sum of (1) the Executive’s currently effective Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the Average Annual Bonus and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (3) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and
 
(B) the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s currently effective Annual Base Salary and (y) his or her Average
Annual Bonus;
 
(ii)  In the event the Executive elects continued medical benefit coverage
pursuant to Section 4980B(f) of the Internal Revenue Code of 1986, as amended
(the “Code”), then until the earlier of (A) the eighteen-month anniversary of
the Date of Termination or (ii) such time as the Executive becomes eligible to
receive medical benefits under another employer-provided plan, the Company shall
reimburse the Executive for premiums associated with such coverage in an amount
equal to the premiums that the Company would have paid in respect of such
coverage had the Executive’s employment continued during such period; provided,
however, that except as specifically permitted by Section 409A of the Code and
the Treasury Regulations promulgated thereunder (“Section 409A”), the benefits
provided to the Executive under this Section 5(a)(ii) during any calendar year
shall not affect the benefits to be provided to the Executive under this Section
5(a)(ii) in any other calendar year and the right to such benefits cannot be
liquidated or exchanged for any other benefit, in accordance with Treas. Reg.
Section 1.409A-3(i)(1)(iv) or any successor thereto.
 
(iii) the Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services for a period of up to one year from the
Date of Termination, the provider of which shall be selected by the Executive in
his or her sole discretion; and
 
(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or
 

 
-5-

--------------------------------------------------------------------------------

 

contract or agreement of the Company and its Affiliates (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
 
 (b)  Death or Incapacity.  If the Executive’s employment is terminated by
reason of the Executive’s death or Incapacity during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for (i) timely payment of
Accrued Obligations in a lump sum in cash within 30 days after the Date  of
Termination and (ii) provision by the Company of death benefits or disability
benefits for termination due to death or Incapacity, respectively, in accordance
with Section 3(b)(iii) as in effect at the Operative Date or, if more favorable
to the Executive, at the Executive’s Date of Termination.
 
(c)  Cause; Other than for Good Reason.  If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than timely payment
to the Executive of (x) the Executive’s currently effective Annual Base Salary
through the Date of Termination in a lump sum in cash within 30 days after the
Date of Termination and (y) Other Benefits, in each case to the extent
theretofore unpaid.  If the Executive voluntarily terminates employment during
the Employment Period, excluding a termination for Good Reason, this Agreement
shall terminate without further obligations to the Executive, other than for the
timely payment of Accrued Obligations in a lump sum in cash within 30 days after
the Date of Termination and Other Benefits.
 
SECTION 6.  Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliates and
for which the Executive may qualify, nor, subject to Section 15(c), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its
Affiliates.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its Affiliates at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
 
SECTION 7.  No Mitigation.  The Company agrees that, if the Executive’s
employment is terminated during the term of this Agreement for any reason, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive hereunder.  Furthermore, the amount
of any payment or benefit provided hereunder shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
 
SECTION 8.  Full Settlement.  Subject to full compliance by the Company with all
of its obligations under this Agreement, this Agreement shall be deemed to
constitute the settlement of such claims as the Executive might otherwise be
entitled to assert against the Company by reason of the termination of the
Executive’s employment for any reason during the Employment Period.  The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  
 

 
-6-

--------------------------------------------------------------------------------

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not the Executive obtains other employment.  The Company
agrees to pay as incurred, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur prior to the tenth
anniversary of the end of the Employment Period as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof.  Except as specifically
permitted by Section 409A, the legal fees provided to the Executive under this
Section 8 during any calendar year shall not affect the legal fees to be
provided to the Executive under this Section 8 in any other calendar year and
the right to such legal fees cannot be liquidated or exchanged for any other
benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto.  Furthermore, reimbursement payments for legal fees shall be
made to the Executive as promptly as practicable following the date that the
applicable expense is incurred, but in any event not later than the last day of
the calendar year following the calendar year in which the underlying fee is
incurred, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto.
 
SECTION 9.  Successors; Binding Agreement.
 
(a)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement, in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder had the Company terminated the
Executive for reason other than Cause or Incapacity on the succession date.  As
used in this Agreement, the “Company” means the Company as defined in the
preamble to this Agreement and any successor to its business or assets which
executes and delivers the agreement provided for in this Section 9 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law or otherwise.
 
(b)  This Agreement shall be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
SECTION 10.  Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 9 hereof.  Without limiting the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section 10, the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
 

 
-7-

--------------------------------------------------------------------------------

 

SECTION 11.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:       Joseph W. Dziedzic
Address on file with the Company
 
If to the Company:               The Brink’s Company
1801 Bayberry Court, Suite 400
P.O. Box 18100
Richmond, VA 23226
Attention of Corporate Secretary
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
SECTION 12.  Operation of Agreement.  (a) This Agreement shall be effective
immediately upon its execution and continue to be effective so long as the
Executive is employed by the Company or any of its Affiliates.  The provisions
of this Agreement do not take effect until the Operative Date.
 
 (b)           Notwithstanding anything in Section 12(a) to the contrary, this
Agreement shall, unless extended by written agreement of the parties hereto,
terminate, without further action by the parties hereto, on the third
anniversary of the date of this Agreement if a Change in Control shall not have
occurred prior to such third anniversary date.
 
SECTION 13.  Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia without reference to principles of conflict of laws.
 
SECTION 14.  Section 409A of the Code.  The provisions of this Section 14 shall
apply notwithstanding any provision in this Agreement to the contrary.
 
(a)           Intent to Comply with Section 409A of the Code.  It is intended
that the provisions of this Agreement comply with Section 409A, and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.  For the purpose of compliance with Section 409A, the Date of Termination
as defined above shall be the date that qualifies as a “separation from service”
of the Executive within the meaning of Section 409A.
 
(b)           No alienation, set-offs, etc.  Neither the Executive nor any
creditor or beneficiary of the Executive shall have the right to subject any
deferred compensation (within the meaning of Section 409A) payable under this
Agreement or under any other plan, policy, arrangement or agreement of or with
the Company or any affiliate thereof (this Agreement and such other plans,
policies, arrangements and agreements, the “Company Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as
 

 
-8-

--------------------------------------------------------------------------------

 

permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to or for the benefit of the Executive under any Company
Plan may not be reduced by, or offset against, any amount owing by the Executive
to the Company (or an affiliate, as applicable).
 
(c)           Six-Month Delay of Certain Payments.  If, at the time of the
Executive’s separation from service (within the meaning of Section 409A), (i)
the Executive shall be a specified employee (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time) and (ii) the Company shall make a good faith determination that an amount
payable under any Company Plan constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company (or an affiliate, as applicable)
shall not pay any such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first day of
the seventh month following such separation from service.
 
(d)           Amendment of Deferred Compensation Plans.  Notwithstanding any
provision of any Company Plan to the contrary, in light of the uncertainty with
respect to the proper application of Section 409A, the Company reserves the
right to make amendments to any Company Plan as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A.
 
SECTION 15.  Miscellaneous.
 
(a)  This Agreement contains the entire understanding with the Executive with
respect to the subject matter hereof and supersedes any and all prior agreements
or understandings, written or oral, relating to such subject matter.  No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by the
Executive and the Company.
 
(b)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(c)   Except as provided herein, this Agreement shall not be construed to affect
in any way any rights or obligations in relation to the Executive’s employment
by the Company or any of its Affiliates prior to the Operative Date or
subsequent to the end of the Employment Period.
 
(d)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same Agreement.
 
(e)  The Company may withhold from any benefits payable under this Agreement all
Federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.
 
(f)  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
 

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.
 



     
THE BRINK’S COMPANY,
                 
by
 
/s/ Michael T. Dan
     
Michael T. Dan
     
Chairman of the Board,
     
President and Chief Executive Officer
                     
/s/ Joseph W. Dziedzic
     
Joseph W. Dziedzic




 
-10-

--------------------------------------------------------------------------------

 
